 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MELVIN HIRAM THOMAS,                          Case No. 1:20-cv-00021-GSA-PC
12                Plaintiffs,                      New Case No. 1:20-cv-00021-DAD-GSA-PC
13         vs.                                     ORDER RELATING CASES AND
                                                   ASSIGNING CASE TO DISTRICT JUDGE
14   VALLEY STATE PRISON, et al.,                  DALE A. DROZD AND MAGISTRATE
                                                   JUDGE GARY S. AUSTIN
15               Defendants.
16

17

18

19

20

21          Melvin Hiram Thomas (“Plaintiff”) is a state prisoner proceeding pro se with this civil

22   rights action pursuant to 42 U.S.C. § 1983. The Complaint commencing this action was filed on

23   December 26, 2019 and opened as Case No. 1:19-cv-1797, Gann v. Valley State Prison. On

24   January 7, 2020, Plaintiff’s claims were severed from the claims in Case No. 1:19-cv-1797, and

25   this case was opened for Plaintiff to proceed with his own case. (ECF No. 1.)

26          The Court’s review of this case reveals that it is related under Local Rule 123 to the action

27   entitled Gann v. Valley State Prison, 1:19-cv-1797-DAD-GSA-PC. Both actions are based on

28   the same underlying facts and involve overlapping questions of law and fact.

                                                     1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1.    The Office of the Clerk shall relate this case with case 1:19-cv-1797-DAD-GSA-
 3              PC ;
 4        2.    This case shall be assigned to the docket of District Judge Dale A. Drozd and
 5              Magistrate Judge Gary S. Austin;
 6        3.    The new case number shall be 1:20-cv-00021-DAD-GSA-PC, and all future
 7              pleadings and/or correspondence must be so numbered. Use of an incorrect case
 8              number or incorrect judge’s initials may result in delay in processing documents
 9              and distribution to the judges assigned.
10
     IT IS SO ORDERED.
11

12     Dated:   March 18, 2020                             /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
